PER CURIAM.
We affirm this Anders1 appeal but remand to correct two scrivener’s errors in the judgment. First, the judgment should reflect, consistent with the trial court’s oral pronouncement, that Garcia was sentenced as a prison releasee reoffender only as to Count I. Second, the judgment incorrectly indicates that Garcia entered a no contest plea when, in fact, he was convicted after a jury trial.
AFFIRMED and REMANDED.
ORFINGER, EVANDER, and LAMBERT, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).